Exhibit 10.19 

CLOVIS ONCOLOGY, INC.
2011 EMPLOYEE STOCK PURCHASE PLAN

     1. Purpose. This Clovis Oncology, Inc. 2011 Employee Stock Purchase Plan
(the “Plan”) is intended to advance the interests of Clovis Oncology, Inc., a
Delaware corporation (the “Company”), and its stockholders by providing Eligible
Employees of the Company and each Designated Subsidiary with opportunities to
acquire shares of Stock on favorable terms through payroll deductions. The Plan
is intended to qualify as an “employee stock purchase plan” under Section 423 of
the Internal Revenue Code of 1986, as amended (the “Code”), and will be
construed so as to extend and limit participation in a manner consistent with
the requirements of Section 423 of the Code. The Plan shall become effective as
of the Effective Date, provided, however, that no Offering Period shall commence
under this Plan until the IPO Effective Date.

     2. Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below:

          (a) “Board” shall mean the Board of Directors of the Company.

          (b) “Committee” shall mean the Compensation Committee of the Board or
a subcommittee thereof consisting solely of not less than two members of the
Board who are “non-employee directors” within the meaning of Rule 16b-3 under
the Exchange Act.

          (c) “Company Group” shall mean the Company, together with each
Designated Subsidiary.

          (d) “Compensation” shall mean all regular straight-time earnings,
including amounts that would have constituted compensation but for a
Participant’s election to defer or reduce compensation pursuant to any deferred
compensation, cafeteria, capital accumulation or any other similar plan of the
Company and excluding all other amounts such as amounts attributable to
overtime, shift premium, incentive compensation, commissions, and bonuses
(except to the extent that the inclusion of any such item is specifically
directed by the Committee), determined in a manner consistent with the
requirements of Section 423 of the Code.

          (e) “Designated Subsidiary” shall mean a Subsidiary that has been
designated by the Board from time to time, in its sole discretion, as eligible
to participate in the Plan.

          (f) “Effective Date” means the later of (i) the date on which the
Board adopts the Plan, and (ii) the date on which the Plan is approved by the
Company’s shareholders.

          (g) “Eligible Employee” shall mean an Employee of the Company or a
Designated Subsidiary (i) who would not, immediately after an option is granted
to him hereunder, own shares possessing five percent (5%) or more of the total
combined voting power or value of all classes of shares of the Company or any
Subsidiary (as determined under Section 423(b)(3) of the Code); (ii) whose
customary employment is for more than twenty (20) hours per week; and
(iii) whose customary employment is for more than five (5) months in any
calendar year. For purposes of clause (i) of this subsection (f), the rules of
Section 424(d) of the Code with regard to the attribution of share ownership
shall apply in determining the share ownership of an individual, and shares
which an Employee may purchase under outstanding options shall be treated as
shares owned by the Employee. Notwithstanding anything herein to the contrary,
Employees who are citizens or residents of a foreign jurisdiction (without
regard to whether they are citizens of the United States or resident aliens
(within the meaning of Section 7701(b)(1)(A) of the Code)) shall not be
considered Eligible Employees for purposes of the Plan if (x) the grant of an
option hereunder or any Offering to a citizen or foreign resident of such
foreign jurisdiction is prohibited by the laws of such jurisdiction, or
(y) compliance with the laws of such foreign jurisdiction would cause the Plan
or any Offering to violate the requirements of Section 423 of the Code.



-  1  -

--------------------------------------------------------------------------------

 



          (h) “Employee” shall mean any person, including an officer, who
renders services to the Company or a Designated Subsidiary in the status of an
employee within the meaning of Section 3401(c) of the Code. “Employee” shall not
include any director of the Company or a Designated Subsidiary who does not
render services to the Company or a Designated Subsidiary in the status of an
employee within the meaning of Section 3401(c) of the Code. For purposes of the
Plan, the employment relationship shall be treated as continuing intact while
the individual is on sick leave or other leave of absence approved by the
Company or Designated Subsidiary and meeting the requirements of Treasury
Regulation Section 1.421-7(h)(2). Where the period of leave exceeds ninety
(90) days and the individual’s right to reemployment is not guaranteed either by
statute or by contract, the employment relationship shall be deemed to have
terminated on the ninety first (91st) day of such leave.

          (i) “Employer” shall mean, with respect to a Participant, the member
of the Company Group by which the Participant is principally employed.

          (j) “Enrollment Date” shall mean the first Trading Day of each
Offering Period.

          (k) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

          (l) “Exercise Date” shall mean the last Trading Day of each Offering
Period.

          (m) “Fair Market Value” shall mean, with respect to the Stock, as of
any date: (i) the closing sale price of the Stock as of such date at the end of
the regular trading session, as reported by the Nasdaq Stock Market, the New
York Stock Exchange, the American Stock Exchange or any national securities
exchange on which the Stock is then listed or quoted (or, if no shares were
traded on such date, as of the next preceding date on which there was such a
trade); (ii) if the Stock is not so listed, admitted to unlisted trading
privileges, or reported on any national securities exchange, the closing sale
price as of such date at the end of the regular trading session, as reported by
the OTC Bulletin Board or the Pink Sheets, LLC, or other comparable service (or,
if no shares were traded or quoted on such date, as of the next preceding date
on which there was such a trade or quote); or (iii) if the Stock is not so
listed or reported, such price as the Committee determines in its sole
discretion in a manner acceptable under Section 423 of the Code.

          (n) “IPO” shall mean an initial underwritten public offering of the
Company’s equity securities pursuant to an effective Form S-1 registration
statement filed under the Securities Act.

          (o) “IPO Effective Date” shall mean the effective date of an IPO.

          (p) “Offering” means any of the offerings to Participants of options
to purchase Stock under the Plan, as described in Section 4 below.

          (q) “Participant” shall mean an Eligible Employee who participates in
the Plan pursuant to Section 5 hereof.

          (r) “Purchase Price” shall mean the lesser of (i) eighty five percent
(85%) of the Fair Market Value of one share of Stock on the Exercise Date, and
(ii) eighty five percent (85%) of the Fair Market Value of one share of Stock on
the Enrollment Date; provided,  however, that the Purchase Price may be adjusted
by the Committee pursuant to Section 19 hereof; provided,  further, that the
Purchase Price shall not be less than the par value of one share of Stock.

          (s) “Securities Act” shall mean the Securities Act of 1933, as
amended.

          (t) “Stock” shall mean the Company’s common stock, par value $0.001
per share, or the number and kind of shares of stock or other securities into
which such shares of common stock may be changed in accordance with Section 13
of the Plan.



-  2  -

--------------------------------------------------------------------------------

 



          (u) “Subsidiary” shall mean any subsidiary corporation of the Company
within the meaning of Section 424(f) of the Code.

          (v) “Trading Day” shall mean a day on which the principal exchange on
which the Stock is traded is open for trading.

     3. Eligibility.  

          (a) Any Employee who is an Eligible Employee on the Enrollment Date
for an Offering Period (as defined in Section 4 below) shall be eligible to
participate in the Plan during such Offering Period, subject to the requirements
of Section 3(b) hereof and the limitations imposed by Section 423(b) of the
Code.

          (b) No Eligible Employee shall be granted an option under the Plan if
the amount of payroll deductions that the Eligible Employee has elected to have
withheld under such option (pursuant to Section 5 below) would permit the
Eligible Employee to purchase shares of Stock under all “employee stock purchase
plans” (within the meaning of Section 423 of the Code) of the Company or any
Subsidiary to accrue (i.e., become exercisable) at a rate that exceeds twenty
five thousand dollars ($25,000) of the Fair Market Value of such shares of Stock
(determined as of the Enrollment Date) for each calendar year in which such
option is outstanding at any time.

     4. Offering Periods. Options to purchase shares of Stock shall be offered
to Participants under the Plan through a continuous series of Offerings, each
continuing for six months and each of which shall commence on January 1 and July
1 of each year, as the case may be, and shall terminate on June 30 and
December 31 of such year, as the case may be (each such period being, an
“Offering Period”); provided,  however, that the first Offering Period under the
Plan and any subsequent Offering Period commenced immediately after a suspension
of the Plan shall have an Enrollment Date and Exercise Date as determined by the
Committee in its sole discretion. Offerings under the Plan shall continue until
either (a) the Committee decides, in its sole discretion, that no further
Offerings shall be made because the Stock remaining available under the Plan is
insufficient to make an Offering to all Eligible Employees, or (b) the Plan is
terminated under Section 20 below. Notwithstanding the foregoing, and without
limiting the authority of the Committee under Section 14, 19 and 20 of the Plan,
the Committee, in its sole discretion, may (a) accelerate the Exercise Date of
the then current Offering Period and provide for the exercise of options
thereunder by Participants in accordance with Section 8 of the Plan, or
(b) accelerate the Exercise Date of the then current Offering Period and provide
that all payroll deductions credited to the accounts of Participants will be
paid to Participants as soon as practicable after such Exercise Date and that
all options for such Offering Period will automatically be canceled and will no
longer be exercisable, if such change is announced at least five (5) days prior
to the newly scheduled Exercise Date. Additionally, notwithstanding anything
herein to the contrary, the Committee shall have the power to change the
duration of Offering Periods (including the commencement dates thereof) with
respect to future offerings without shareholder approval if such change is
announced at least twenty-five (25) days prior to the scheduled beginning of the
first Offering Period to be affected thereafter.

     5. Participation.  

          (a) Each Eligible Employee may become a Participant with respect to
any Offering Period by completing a subscription agreement authorizing payroll
deductions in a form acceptable to the Committee and filing it with the Company
(or its designated third-party stock plan administrator) fifteen (15) business
days (or a different number of days as may be determined by the Committee, in
its sole discretion) prior to the first day of such Offering Period. A
Participant’s completion of a subscription agreement with respect to any
Offering Period will enroll such Participant in the Plan for each subsequent
Offering Period on the terms contained therein until the Participant either
submits a new subscription agreement, withdraws from participation under the
Plan as provided in Section 10 hereof, or otherwise becomes ineligible to
participate in the Plan.

          (b) Payroll deductions for a Participant shall commence on the first
payday following the Enrollment Date and shall end on the last payday in the
Offering Period with respect to which such authorization is applicable, unless
sooner terminated by the Participant as provided in Section 10 hereof.



-  3  -

--------------------------------------------------------------------------------

 



          (c) During a Participant’s leave of absence approved by his Employer
and meeting the requirements of Treasury Regulation Section 1.421-7(h)(2), such
Participant may continue to participate in the Plan by making cash payments to
the Company on each payday equal to the amount of the Participant’s payroll
deductions under the Plan for the payday immediately preceding the first day of
such Participant’s leave of absence. If a leave of absence is unapproved or
fails to meet the requirements of Treasury Regulation Section 1.421-7(h)(2), the
Participant will automatically cease to participate in the Plan and may not make
any further contributions to the Plan hereunder. In such event, the Company will
automatically cease to deduct the Participant’s payroll under the Plan. The
Company will pay to the Participant his total payroll deductions for the
Offering Period, in cash in one lump sum (without interest), as soon as
practicable after the Participant ceases to participate in the Plan.

          (d) The subscription agreement(s) used in connection with the Plan
shall be in a form prescribed by the Committee, and the Committee may, in its
sole discretion, determine whether such agreement shall be submitted in written
or electronic form.

     6. Payroll Deductions.  

          (a) At the time a Participant files his subscription agreement, such
Participant shall elect to have payroll deductions made on each payday (such
amount to be deducted after any applicable deduction for tax and other
withholding) during the Offering Period in an amount from one percent (1%) to
ten percent (10%) of the Compensation which he receives on each pay day during
the Offering Period.

          (b) All payroll deductions made for a Participant shall be credited to
his account under the Plan and shall be withheld in whole percentages only.
Except as described in Section 5(c) hereof, a Participant may not make any
additional payments into such account.

          (c) A Participant may discontinue his participation in the Plan as
provided in Section 10 hereof, or may increase or decrease the rate of his
payroll deductions during the Offering Period by completing or filing with the
Company (or its designated third-party stock plan administrator) a new
subscription agreement authorizing a change in payroll deduction rate. The
Committee may, in its discretion, limit the number of participation rate changes
per Participant during any Offering Period. The change in rate shall be
effective with the first full payroll period following five business (5) days
(or a different number of days as may be determined by the Committee, in its
sole discretion) after the Company’s (or its designated third-party stock plan
administrator’s) receipt of the new subscription agreement.

          (d) Notwithstanding the foregoing, to the extent necessary to comply
with Section 423(b)(8) of the Code and Section 3(b) hereof, a Participant’s
payroll deductions may be decreased to zero percent (0%) at any time during an
Offering Period.

          (e) At the time an option is exercised, in whole or in part, or at the
time some or all of the shares of Stock issued under the Plan are disposed of,
the Participant must make adequate provision for any federal, state, or other
tax obligations, if any, which arise upon the exercise of the option or the
disposition of the shares of Stock. At any time, the Company may, but shall not
be obligated to, withhold from all of the Participant’s compensation the amount
necessary for the Company to meet applicable withholding obligations, including
any withholding required to make available to the Company any tax deductions or
benefits attributable to the sale or early disposition of shares of Stock by the
Participant.

     7. Grant of Option. On the Enrollment Date of each Offering Period, each
Participant in such Offering Period shall be granted an option to purchase on
the Exercise Date with respect to such Offering Period (at the applicable
Purchase Price) up to a number of the shares of Stock determined by dividing
such Participant’s payroll deductions accumulated prior to such Exercise Date
and retained in the Participant’s account as of the Exercise Date by the
applicable Purchase Price; provided, however, that (i) such purchase shall be
subject to the limitations set forth in Sections 3 and 13 hereof, and (ii) in no
event may more than 137,932 shares of Stock be purchased by any Participant
during any Offering Period. Exercise of the option shall occur as provided in
Section 8 hereof, unless the

-  4  -

--------------------------------------------------------------------------------

 



Participant has withdrawn from participation pursuant to Section 10 hereof or
otherwise becomes ineligible to participate in the Plan. The option shall expire
on the last day of the Offering Period.

     8. Exercise of Option.  

          (a) Unless a Participant withdraws from the Plan as provided in
Section 10 hereof or otherwise becomes ineligible to participate in the Plan,
such Participant’s option for the purchase of Stock shall be exercised
automatically on the Exercise Date, and the maximum number of full shares of
Stock subject to the option shall be purchased for such Participant at the
applicable Purchase Price with the accumulated payroll deductions in his
account. No fractional shares of Stock shall be purchased, and any payroll
deductions accumulated in a Participant’s account which are not sufficient to
purchase a full share of Stock shall be retained in such Participant’s account
for the subsequent Offering Period. During a Participant’s lifetime, a
Participant’s option to purchase Stock hereunder is exercisable only by him.

          (b) If the Committee determines that, on a given Exercise Date, the
number of shares of Stock with respect to which options are to be exercised may
exceed either (i) the number of shares of Stock that were available for sale
under the Plan on the Enrollment Date of the applicable Offering Period
(notwithstanding any authorization of additional shares of Stock for issuance
under the Plan by the Company’s shareholders subsequent to such Enrollment
Date); or (ii) the number of shares of Stock available for sale under the Plan
on such Exercise Date, the Committee shall provide that the Company (or its
designated third-party stock plan administrator) shall make a pro rata
allocation of the Stock available for purchase on such Enrollment Date or
Exercise Date, as applicable, in as uniform a manner as shall be practicable and
as it shall determine in its sole discretion to be equitable among all
Participants exercising options to purchase Stock on such Exercise Date, and
shall decide, in its sole discretion, to either (x) continue all Offering
Periods then in effect or (y) terminate any or all Offering Periods then in
effect pursuant to Section 20 hereof. In the event of such a pro rata allocation
of Stock pursuant to this Section 8(b), the balance of the amount credited to
the account of each Participant that has not been applied to the purchase of
Stock shall be paid to each such Participant in one lump sum in cash as soon as
reasonably practicable after the Exercise Date, without any interest thereon.

     9. Deposit of Stock. As promptly as practicable after each Exercise Date on
which a purchase of Stock occurs, the Company may arrange for the deposit, into
each Participant’s account with any broker designated by the Company to
administer this Plan, of the number of shares of Stock purchased upon exercise
of each such Participant’s option.

     10. Withdrawal.  

          (a) At any time prior to the Exercise Date, a Participant, by giving
written notice to the Company (or its designated third-party stock plan
administrator) in a form acceptable to the Committee, may withdraw all but not
less than all of the payroll deductions credited to his account and not yet used
to exercise an option under the Plan. All of the Participant’s payroll
deductions credited to his account during the Offering Period, plus any balance
retained in his account from a prior Offering Period, if any, shall be paid to
such Participant as soon as reasonably practicable after receipt of notice of
withdrawal, and such Participant’s option for the Offering Period shall be
automatically terminated, and no further payroll deductions for the purchase of
Stock shall be made for such Offering Period. If a Participant withdraws from an
Offering Period, payroll deductions shall not resume at the beginning of any
subsequent Offering Period unless the Participant delivers to the Company (or
its designated third-party stock plan administrator) a new subscription
agreement in accordance with the terms of Section 5(a) hereof.

          (b) A Participant’s withdrawal from an Offering Period shall not have
any effect upon his eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in Offering Periods which commence after
the termination of the Offering Period from which the Participant withdraws.

     11. Termination of Employment. Upon a Participant’s ceasing to be an
Eligible Employee, for any reason, such Participant shall be deemed to have
elected to withdraw from the Plan, and the payroll deductions credited to such
Participant’s account during the Offering Period, plus any balance retained in
his account from a prior Offering

-  5  -

--------------------------------------------------------------------------------

 



Period, if any, shall be paid to him, or in the case of his death, to the person
or persons entitled thereto under Section 15 hereof, as soon as reasonably
practicable, and such Participant’s option for the Offering Period shall be
automatically terminated.

     12. Interest. No interest shall accrue on the payroll deductions or lump
sum contributions of a Participant in the Plan.

     13. Stock Subject to Plan.  

          (a) Subject to adjustment upon changes in capitalization of the
Company as provided in Section 19 hereof, the number of shares of Stock reserved
and available for delivery under the Plan shall equal 189,656, as the same may,
at the discretion of the Board, be increased annually on the date of each annual
meeting of the Company’s stockholders by an amount of shares equal to the lowest
of (A) the number of shares representing one percent (1%) of the Company’s
outstanding shares of Stock on such date, (B) 344,828 shares, and (C) such
lesser number of shares as determined by the Board. If any option granted under
the Plan shall for any reason terminate without having been exercised, the
shares of Stock not purchased under such option shall again become available for
issuance under the Plan. The shares of Stock subject to the Plan may be unissued
shares or reacquired shares bought on the market or otherwise.

          (b) Except as otherwise provided herein, with respect to Stock subject
to an option granted under the Plan, a Participant shall not be deemed to be a
shareholder of the Company, and the Participant shall not have any of the rights
or privileges of a shareholder, until such Stock has been issued to the
Participant or his nominee following exercise of the Participant’s option. No
adjustments shall be made for dividends (ordinary or extraordinary, whether in
cash securities, or other property) or distributions or other rights for which
the record date occurs prior to the date of such issuance, except as otherwise
expressly provided herein.

     14. Administration. The Plan will be administered by the Committee. To the
extent consistent with corporate law, the Committee may delegate to any officers
of the Company the duties, power and authority of the Committee under the Plan
pursuant to such conditions or limitations as the Committee may establish;
provided,  however, that only the Committee may exercise such duties, power and
authority with respect to Participants who are subject to Section 16 of the
Exchange Act. The Committee may exercise its duties, power and authority under
the Plan in its sole discretion without the consent of any Participant or other
party, unless the Plan specifically provides otherwise. Each determination,
interpretation or other action made or taken by the Committee pursuant to the
provisions of the Plan will be final, conclusive and binding for all purposes
and on all persons, including, without limitation, the Company, the stockholders
of the Company, the Participants and their respective successors-in-interest. No
member of the Committee shall be liable for any action or determination made in
good faith with respect to the Plan or any option granted under the Plan.

     15. Designation of Beneficiary.  

          (a) A Participant may file a written designation of a beneficiary who
is to receive any Stock and cash, if any, from such Participant’s account under
the Plan in the event of such Participant’s death subsequent to an Exercise Date
on which the option is exercised but prior to delivery to such Participant of
such Stock and cash. In addition, a Participant may file a written designation
of a beneficiary who is to receive any cash from the Participant’s account under
the Plan in the event of such Participant’s death prior to exercise of the
option. To the extent required under applicable law, spousal consent shall be
required for such designation to be effective if the Participant is married and
the designated beneficiary is not the Participant’s spouse.

          (b) Such beneficiary designation may be changed by the Participant at
any time by written notice to the Company. In the event of the death of a
Participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such Participant’s death, the Company shall
deliver such Stock and/or cash to the executor or administrator of the estate of
the Participant, or if no such executor or administrator has been appointed (to
the knowledge of the Company), the Company may, in its discretion, deliver such
Stock and/or cash to the

-  6  -

--------------------------------------------------------------------------------

 



spouse or to any one or more dependents or relatives of the Participant, or if
no spouse, dependent, or relative is known to the Company, then to such other
person as the Company may designate.

     16. Transferability. Neither payroll deductions credited to a Participant’s
account nor any rights with regard to the exercise of an option or to receive
Stock under the Plan may be assigned, transferred, pledged, or otherwise
disposed of in any way by the Participant (other than by will, the laws of
descent and distribution, or as provided in Section 15 hereof). Any such attempt
at assignment, transfer, pledge, or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Offering Period in accordance with Section 10 hereof.

     17. Use of Funds. All payroll deductions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such payroll deductions.

     18. Reports. Individual accounts shall be maintained for each Participant
in the Plan. Statements of account shall be given to Participants following each
Offering Period, which statements shall set forth the amounts of payroll
deductions, the Purchase Price, the number of shares of Stock purchased, and the
remaining cash balance, if any.

     19. Adjustments Upon Changes in Capitalization, Merger, Amalgamation, Asset
Sale, Dissolution or Liquidation.  

     (a) Changes in Capitalization. The number of shares of Stock which have
been authorized for issuance under the Plan but not yet placed under option, the
maximum number of shares of Stock each Participant may purchase in each Offering
Period (pursuant to Section 7 hereof), as well as the price per share of Stock
and the number of shares of Stock covered by each option under the Plan which
has not yet been exercised shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Stock resulting from a stock split,
reverse stock split, stock dividend, combination, or reclassification of the
Stock, or any other increase or decrease in the number of shares of Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Committee, whose determination in that respect shall be final,
binding, and conclusive on all Participants and the Company. Except as expressly
provided herein, no issuance by the Company of shares of any class, or
securities convertible into shares of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Stock subject to an option.

     (b) Merger, Amalgamation, Asset Sale, Dissolution or Liquidation. In the
event of a proposed merger or amalgamation of the Company with or into another
corporation or a proposed sale of all or substantially all of the assets of the
Company, each outstanding option shall be assumed or an equivalent option
substituted by the successor corporation or a parent or subsidiary of the
successor corporation. In the event that the successor corporation or a parent
or subsidiary of the successor corporation refuses to assume or substitute for
the option, or in the event of the proposed dissolution, or liquidation of the
Company, the Offering Period then in progress shall be shortened by the
Committee by setting a new Exercise Date (the “New Exercise Date”), which shall
occur no later than immediately prior to the effective date of such proposed
merger, amalgamation, sale, dissolution or liquidation, as applicable. The
Company shall notify each Participant in writing, at least ten (10) business
days prior to the New Exercise Date, that the Exercise Date for the
Participant’s option has been changed to the New Exercise Date and that the
Participant’s option shall be exercised automatically on the New Exercise Date,
unless prior to such New Exercise Date the Participant has withdrawn from the
Offering Period as provided in Section 10 hereof. 

     20. Amendment or Termination.  

          (a) The Board may at any time and for any reason terminate or amend
the Plan. Except as provided in Section 19 hereof, no such termination shall
affect options previously granted, provided that an Offering Period may be
terminated by the Board if the Board determines that the termination of the
Offering Period or the Plan is in the best interests of the Company and its
shareholders. Except as provided in Section 19 hereof and this Section 20, no
amendment may make any change in any option theretofore granted which adversely
affects the rights of any Participant without the consent of such Participant.
To the extent necessary to comply with Section 423 of the Code

-  7  -

--------------------------------------------------------------------------------

 



(or any successor rule or provision or any other applicable law, regulation, or
stock exchange rule), the Company shall obtain shareholder approval of any
amendment in such a manner and to such a degree as required.

          (b) Without shareholder consent and without regard to whether any
Participant’s rights may be considered to have been “adversely affected,” the
Committee shall be entitled to change the Offering Periods (but in no event may
an Offering Period have a duration in excess of twenty seven (27) months), limit
the frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a Participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Stock for each
Participant properly correspond with amounts withheld from the Participant’s
Compensation, and establish such other limitations or procedures as the
Committee determines in its sole discretion advisable which are consistent with
the Plan.

          (c) In the event the Board determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the Board
may, in its discretion and, to the extent necessary or desirable, modify, or
amend the Plan to reduce or eliminate such financial accounting consequences,
including, but not limited to:

               (i) altering the Purchase Price for any Offering Period including
an Offering Period underway at the time of the change in Purchase Price;

               (ii) shortening any Offering Period so that the Offering Period
ends on a new Exercise Date, including an Offering Period underway at the time
of the Committee action; and

               (iii) allocating shares.

     Such modifications or amendments shall not require shareholder approval or
the consent of any Participants.

     21. Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

     22. Conditions to Issuance of Stock.  

          (a) The Company shall not be required to issue or deliver to a
Participant any certificate or certificates for shares of Stock purchased upon
the exercise of options prior to fulfillment of all the following conditions:

               (i) The admission of such shares of Stock to listing on all stock
exchanges, if any, on which the Stock is then listed;

               (ii) The obtaining of any approval or other clearance from any
state or federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable;

               (iii) Such Participant’s payment to the Company of all amounts
which it is required to withhold under federal, state or local law upon exercise
of the option; and

               (iv) The lapse of such reasonable period of time following the
exercise of the option as the Committee may from time to time establish for
reasons of administrative convenience.

          (b) The obligation of the Company to make a payment of Stock or
otherwise shall be subject to all applicable laws, rules and regulations, and to
such approvals by governmental agencies as may be required. Notwithstanding any
terms or conditions of any option to the contrary, the Company shall be under no
obligation to offer to sell or to

-  8  -

--------------------------------------------------------------------------------

 



sell and shall be prohibited from offering to sell or selling any Stock pursuant
to an option unless such Stock has been properly registered for sale with the
Securities and Exchange Commission pursuant to the Securities Act or unless the
Company has received an opinion of counsel, satisfactory to the Company, that
such Stock may be offered or sold without such registration pursuant to an
available exemption therefrom and the terms and conditions of such exemption
have been fully complied with. The Company shall be under no obligation to
register for sale or resale under the Securities Act any of the Stock to be
offered or sold under the Plan or any Stock issued upon exercise or settlement
of options. If the Stock offered for sale or sold under the Plan is offered or
sold pursuant to an exemption from registration under the Securities Act, the
Company may restrict the transfer of such Stock and may legend the share
certificates representing such Stock in such manner as it deems advisable to
ensure the availability of any such exemption.

     23. Term of Plan. The Plan shall become effective as of the Effective Date.
The Plan shall be deemed to be approved by the Company’s shareholders if it
receives the affirmative vote of the Company’s shareholders in accordance with
the by-laws of the Company. Subject to approval by the shareholders of the
Company in accordance with this Section 23, the Plan shall be in effect until
the tenth (10th) anniversary of the date of the initial adoption of the Plan by
the Board, unless sooner terminated under Section 20 hereof. In the event the
Company’s shareholders do not approve this Plan pursuant to this Section 23,
neither this Plan nor any elections made hereunder shall be of any force or
effect, any outstanding option shall be cancelled for no consideration, and all
amounts deducted from each Participant’s paycheck shall be repaid to such
Participant as soon as practicable without interest. 

     24. Equal Rights and Privileges. All Eligible Employees will have equal
rights and privileges under this Plan so that this Plan qualifies as an
“employee stock purchase plan” within the meaning of Section 423 of the Code.
Any provision of this Plan that is inconsistent with this requirement to provide
equal rights and privileges will, without further act or amendment by the
Company, the Board or the Committee, be reformed to comply with the equal rights
and privileges requirement of Section 423 of the Code.

     25. Section 409A. The options to purchase Stock under the Plan are not
intended to constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code. However, if at any time the Committee determines
that the options may be subject to Section 409A of the Code, the Committee shall
have the right, in its sole discretion, to amend the Plan and any outstanding
options as it may determine is necessary or desirable either to exempt the
options from the application of Section 409A of the Code or to cause the options
to comply with the requirements of Section 409A of the Code.

     26. No Employment Rights. Nothing in the Plan shall be construed to give
any person (including any Eligible Employee or Participant) the right to remain
in the employ of the Company or a Subsidiary, or to affect the right of the
Company or any Subsidiary to terminate the employment of any person (including
any Eligible Employee or Participant) at any time, with or without cause.

     27. Notice of Disposition of Stock; Transfer Restrictions. If required by
the Company, each Participant shall give prompt notice to the Company (at its
local Human Resources office), or cause a designated third-party stock
administrator to give prompt notice to the Company, of any disposition or other
transfer of any Stock purchased upon exercise of an option hereunder if such
disposition or transfer is made either (a) within two (2) years from the
Enrollment Date of the Offering Period in which the Stock was purchased or
(b) within one (1) year after the Exercise Date on which such Stock was
purchased. Such notice shall specify the date of such disposition or other
transfer and the amount realized, in cash, other property, assumption of
indebtedness, or other consideration, by the Participant in such disposition or
other transfer. Notwithstanding anything herein to the contrary, no Participant
shall be permitted to dispose of or transfer any Stock purchased pursuant to an
option hereunder prior to the date that is twelve (12) months following the date
upon which such Stock was so purchased. The Committee may provide, in its sole
discretion, that the Stock purchased pursuant to an option hereunder shall be
held in book entry form, rather than delivered to the Participant, through the
expiration of such twelve (12) month period. If certificates representing the
shares of Stock are registered in the name of the Participant, the Committee may
require that such certificates bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Stock and that the
Company retain physical possession of the certificates.



-  9  -

--------------------------------------------------------------------------------

 



     28. Governing Law. Subject to any applicable provisions of United States
federal law (including, without limitation, Section 423(b) of the Code), the
validity and enforceability of this Plan shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to otherwise
governing principles of conflicts of law.

* * *

 



-  10  -

--------------------------------------------------------------------------------

 



AMENDMENT
TO THE
CLOVIS ONCOLOGY, INC.
2011 EMPLOYEE STOCK PURCHASE PLAN

 

WHEREAS, Clovis Oncology, Inc. (the “Company”) maintains the Clovis Oncology,
Inc. 2011 Employee Stock Purchase Plan (the “ESPP”); and

WHEREAS, Section 20 of the ESPP authorizes the Board to amend the ESPP at any
time without consent if the amendment does not adversely affect the rights of
any Participant (as defined in the ESPP); and

WHEREAS, the Company now desires to amend the ESPP to remove the transfer
restrictions included in Section 27 of the ESPP.

NOW THEREFORE, the ESPP is hereby amended as follows:

1. Section 27 of the ESPP is hereby deleted in its entirety and replaced with
the following:

“27. Notice of Disposition of Stock; Transfer Restrictions. If required by the
Company, each Participant shall give prompt notice to the Company (at its local
Human Resources office), or cause a designated third-party stock administrator
to give prompt notice to the Company, of any disposition or other transfer of
any Stock purchased upon exercise of an option hereunder if such disposition or
transfer is made either (a) within two (2) years from the Enrollment Date of the
Offering Period in which the Stock was purchased or (b) within one (1) year
after the Exercise Date on which such Stock was purchased. Such notice shall
specify the date of such disposition or other transfer and the amount realized,
in cash, other property, assumption of indebtedness, or other consideration, by
the Participant in such disposition or other transfer.” 

2. Capitalized terms used herein but not defined shall have the meaning ascribed
to them in the ESPP.

3. To the extent not amended hereby, the ESPP shall continue in full force and
effect in accordance with its terms.

4. This amendment shall be governed by, and construed under, the laws of the
state of Delaware, and all rights and remedies shall be governed by said laws,
without regard to conflict of law principles.

* * *

 

--------------------------------------------------------------------------------